DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 102(b) rejection of Claims 1 — 6, 17 and 19 — 20 as being anticipated
by Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) as evidenced by
Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 15 — 16 and 18 as being unpatentable over
Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) as evidenced by
Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1), of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	 Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one
skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the
claimed invention. The making of a film having the claimed heat seal strength, or a ‘peelable
seal’ as disclosed in the specification, is not disclosed in the specification.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘compatibilizer ‘ is indefinite as it is unclear what is being compatibilized.

7.	Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘based formula’ ‘ is indefinite as its meaning is unclear. 

Claim Rejections – 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. 	Claims 1 — 4, 6, 17 and 19 — 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) as evidenced by Sasaki et al    (U.S. Patent Application Publication No. 2005/0233099 A1) as evidenced by Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1).
With regard to Claims 1 — 2, Bekele et al disclose a film (paragraph 0005) comprising a
first layer comprising modified polyamide (paragraph 0012) and a third layer that is a tie layer
(paragraph 0017) and a fourth layer adhered directly to the tie layer (paragraph 0020) that is
polyamide (paragraph 0021) and a second layer that is unmodified polyamide (paragraph 0014)
between the first layer and the third layer (paragraph 0005); the fourth layer is therefore a first
polar layer comprising a polar polymer that is polyamide, and the third layer is a compatibilizer
layer, comprising a polar polymer compatiblizer, because it is a tie layer and therefore
compatibilizes two layers; the first polar layer and the compatibilizer layer together are therefore
structurally identical to a base film; the film is printed, and because the film is transparent the
print is seen clearly through the film (paragraph 0092); a film that has all layers printed,
including the second layer between the second layer and the first layer, is therefore disclosed;
the film is formed into a package for packaging an article, by sealing the film to another, identical film using a fin seal, using an adhesive (paragraph 0106) and it is disclosed that the first layer is for contacting the article (use of modified polyamide may provide a reduced reactivity with the packaged contents; paragraph 0003); the film is oriented and annealed (paragraph 0105) and has a shrink value of less than 10% in both the machine and transverse direction (non — heat
shrinkable; paragraph 0103). Bekele et al do not disclose that the film is recyclable, but
Sierakowski et al disclose that polymeric materials have good recyclability (paragraph 0002 of Sierakowski et al). Bekele et al also do not disclose that the fin seal is only at the periphery between the two films. However, Sasaki et al disclose that fin seals are seals at a periphery (paragraph 0082 of Sasaki et al).
With regard to Claims 3 — 4, the polar layer is therefore an outer layer of the base film
and the recyclable film.
With regard to Claims 6, 17 and 19, a base film and a sealant layer having a shrink
value of less than 10% in both the machine and transverse direction are therefore disclosed.
With regard to Claim 20, the package is a pouch (paragraph 0106), and therefore
comprises a mouth that is configured to be opened, or opened wider, for complete product
removal.

10. 	Claims 5 and 16  are rejected under 35 U.S.C. 103(a) as being unpatentable over
Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) in view of Shida et al (U.S. Patent No. 4,452,942 as evidenced by Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1).
Bekele et al disclose a film as discussed above. With regard to Claim 5, Bekele et al fail to disclose polypropylene. 
Shida et al teach an adhesive (column 1, lines 38 – 41) comprising a polypropylene (ethylene – olefin copolymer; column  1, lines 47 – 53) for the purpose of obtaining excellent adhesive strength (column 1, lines 55 – 56).
It therefore would have been obvious for one of ordinary skill in the art to provide for polypropylene in order to obtain excellent adhesive strength as taught by Shida et al.
With regard to Claim 16, linear low density polyethylene is also taught by Shida et al (column 1, lines 47 – 53).


11. 	Claims 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over
Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) as evidenced by
Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1).
Bekele et al and Sierakowski et al disclose a film as discussed above. With regard to
Claim 15, Bekele et al and Sierakowski et al do not disclose a barrier material between the base
film and the sealant. However, Bekele et al disclose one or more additional layers adhered to the
first polar layer (paragraph 0020). It would have been obvious for one of ordinary skill in the art
to provide for an additional polar compatibilizer layer and an additional first polar layer,
therefore a new ‘base film,’ as Bekele et al disclose one or more additional layers adhered to the
first polar layer. A polyamide layer, which is the first polar layer, would therefore be between
the new base film and the sealant, and Bekele et al also disclose that polyamide is a barrier (paragraph 0002).

12. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over
Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) in view of Givord et al (U.S. Patent No. 2006/0241235 A1) as evidenced by Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1).
Bekele et al disclose a film as discussed above. Bekele et al fail to disclose the claimed seal strength. 
Givord et al teach an adhesive that is peelable, therefore having the  claimed peel strength, for the purpose of obtaining good bond strength with exceptional toughness and tensile strength (paragraph 0004).
It therefore would have been obvious for one of ordinary skill in the art to provide for the claimed peel strength in order to obtain exceptional toughness and tensile strength as taught by Givord et al.

ANSWERS TO APPLICANT’S ARGUMENTS
13.	Applicant’s arguments regarding the 35 U.S.C. 102(b) rejection of Claims 1 — 6, 17 and 19 — 20 as being anticipated by Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) as evidenced by Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1) and 35 U.S.C. 103(a) rejection of Claims 15 — 16 and 18 as being unpatentable over Bekele et al (U.S. Patent Application Publication No. 2005/0244664 A1) as evidenced by Sierakowski et al (U.S. Patent Application Publication No. 2010/0000031 A1), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 18, of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated January 21, 2022, that the chemistry of the claimed seal layer is disclosed in other patents, and the instant specification, so the pending 112 rejection should be withdrawn.
However, there is no discussion of where the chemistries are disclosed in the other patents, or the claimed shrinkage.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782